                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

LAUTHA V. ANDERSON, SR.,                         )
                                                 )
                Plaintiff,                       )
                                                 )
          vs.                                    )           No. 4:17-cv-02659-AGF
                                                 )
CHANTAY GODERT, et al.,                          )
                                                 )
                Defendants.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendants’ motion (ECF No. 28) to compel the pro se

Plaintiff’s initial disclosures, pursuant to Federal Rule of Civil Procedure 26 and the Case

Management Order (“CMO”) (ECF No. 20),1 as well as responses to Defendants’ first set of

interrogatories and first requests for production of documents, which are now overdue.

Defendants assert that they sent Plaintiff a “golden rule” letter on February 13, 2019, requesting

responses to the discovery requests. Defendants further assert that, on February 20, 2019,

Plaintiff left defense counsel a voicemail stating that he was unable to comply with the discovery

deadlines because he had been transferred to a new facility, had been placed in administrative

segregation, and had misplaced some of his property, including materials pertinent to this case.

See ECF No. 29 at 2.

       On February 25, 2019, having heard nothing further from Plaintiff, Defendants filed the

instant motion, asking that the Court order Plaintiff to fully respond to Defendants’ discovery

requests within 10 days. Plaintiff has not responded to Defendants’ motion, and the time to do so

has passed.



1
       The Court previously granted Plaintiff’s motion for extension of time to comply with the
CMO’s deadline for initial disclosures, and the Court extended that deadline by 45 days, up to and
including December 17, 2018. ECF No. 24.
       “In general, pro se representation does not excuse a party from complying with a court's

orders and with the Federal Rules of Civil Procedure.” Ackra Direct Mktg. Corp. v. Fingerhut

Corp., 86 F.3d 852, 856 (8th Cir. 1996). Therefore, the Court will grant Defendants’ motion in

part. However, in light of the suggestion that Plaintiff was placed in administrative segregation as

of February 20, 2019, and without any further information as to the duration of that placement

and/or the ability of Plaintiff to access relevant materials in the meantime, the Court will grant

Plaintiff 30 days from the date of this Memorandum and Order, to comply with Defendants’

request, or to show cause in writing why he needs more time to comply.

       As set forth in the CMO, Plaintiff’s failure to comply with this Order may result in the

imposition of sanctions, including dismissal or any other sanction that the Court deems just. See

ECF No. 20 at 2.

       Accordingly,

       IT IS HEREBY ORDERED that Defendants’ motion to compel is GRANTED in part.

ECF No. 28. Plaintiff shall have until April 12, 2019, to comply with the deadlines set forth in

paragraph 3 (A) and (B) of the Case Management Order and to respond to Defendants’ first set of

interrogatories and requests for production, or to show cause in writing why he needs more time to

comply. Failure to comply with this Order may result in the imposition of sanctions, including

dismissal of this case.


                                                      _______________________________
                                                      AUDREY G. FLEISSIG
                                                      UNITED STATES DISTRICT JUDGE

Dated this 13th day of March, 2019.




                                                 2
